USCA11 Case: 20-10366     Date Filed: 03/24/2021   Page: 1 of 10



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10366
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:19-cv-00111-JPB



ROBERT A. DOANE,

                                                                Plaintiff-Appellant,

                                     versus

TELE CIRCUIT NETWORK CORPORATION,
ASHAR SYED,
in his Individual Capacity and in his Capacity
as Officer of Tele Circuit Network Corporation,
JOHN(S) AND OR JANE(S) DOE 1-100,
JOHN DOE(S) AND OR JANE DOES(S)
in their Individual Capacities and/or in their Capacities
as Officers or Employees of Tele Circuit Network Corporation,
XYZ COMPANIES 1-100,

                                                            Defendants-Appellees.
          USCA11 Case: 20-10366        Date Filed: 03/24/2021    Page: 2 of 10



                              ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                             ________________________

                                    (March 24, 2021)

Before JORDAN, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Plaintiff Robert Doane filed suit in federal court against Tele Circuit

Network Corporation and its sole owner Ashar Syed (“Defendants”), alleging that

Defendants had unlawfully “spoofed” his phone number during a telemarketing

campaign, causing Plaintiff to receive numerous angry calls from Defendants’

prospective customers. After dismissing Plaintiff’s federal claims for lack of

standing, the district court declined to exercise supplemental jurisdiction over

Plaintiff’s Massachusetts state-law claims. As to those state-law claims, the court

further ruled sua sponte that it lacked diversity jurisdiction to entertain the state-

law claims because it was “clear” to the court that the amount-in-controversy

requirement was not satisfied. After careful consideration, we vacate the district

court’s ruling and remand for further consideration as to whether diversity

jurisdiction exists.




                                            2
          USCA11 Case: 20-10366        Date Filed: 03/24/2021    Page: 3 of 10



I.    BACKGROUND

      In 2017, Plaintiff sued Defendants in the United States District Court for the

District of Massachusetts. Plaintiff alleged that, as part of an unlawful

telemarketing scheme, Defendants had “spoofed” Plaintiff’s name and cellphone

number, making it appear to thousands of call recipients that Plaintiff was the

caller. According to Plaintiff, Defendant’s conduct resulted in him receiving

hundreds of angry and threatening calls from Defendant’s prospective customers,

many of whom were on the do-not-call registry.

      Based on these allegations, Plaintiff asserted numerous claims arising under

federal statutes, Massachusetts statutes, and Massachusetts common law. Plaintiff

alleged that the district court had federal-question jurisdiction over his federal

claims and supplemental jurisdiction over his state-law claims. He also alleged

that diversity jurisdiction existed because “Plaintiff is a resident of a different state

from each defendant,” Massachusetts and Georgia, respectively, and “the value of

the matter in controversy exceeds $75,000.” In a first amended complaint, Plaintiff

realleged the same.

      In 2018, Defendant Tele Circuit Network Corporation filed for Chapter 11

bankruptcy in the Northern District of Georgia, resulting in an automatic stay of

the Massachusetts litigation. The Bankruptcy Court then modified the automatic

stay to permit Plaintiff to continue the lawsuit if he sought to transfer the case to


                                            3
         USCA11 Case: 20-10366          Date Filed: 03/24/2021   Page: 4 of 10



Georgia. Accordingly, Plaintiff filed a motion to lift the stay and transfer the case

to the United States District Court for the Northern District of Georgia, which the

Massachusetts district court granted.

      Following the transfer to the Northern District of Georgia, Plaintiff filed a

second amended complaint. Plaintiff asserted federal claims for violations of the

Telephone Consumer Protection Act and the Truth In Caller ID Act. He also

asserted numerous state-law claims for violations of Massachusetts statutes

regarding the unlawful use of blocking devices or services, identity fraud,

violations of the right to privacy, unauthorized use of a person’s name, and

unlawful business practices. Finally, Plaintiff asserted Massachusetts common law

claims for defamation, trespass and nuisance, and intentional infliction of

emotional distress.

      Plaintiff alleged that Defendants caused him to suffer “severe emotional

distress with physical manifestations” and “monetary losses” resulting in damages

“exceed[ing] $75,000.00.” Specifically, Plaintiff alleged that he had previously

been diagnosed with chronic pain and sleep disorders, and that, as a result of

receiving angry and threatening calls, he had suffered “tension,” “interference with

sleep,” “exacerbation of his chronic pain,” “exacerbation of sleep disturbance,” and

“increased daytime somnolence, requiring him to increase his medications and

supplements.” As for financial losses, Plaintiff alleged that he had incurred


                                            4
         USCA11 Case: 20-10366        Date Filed: 03/24/2021    Page: 5 of 10



“attorney fees,” “wear and tear on his cellphone,” “[cellphone] battery depletion

and electricity used for recharge,” and “the expense of software to track the calls of

those angry callers.” Plaintiff sought “actual, compensatory, and special damages

to be determined at trial in an amount exceeding $500,000.00,” “statutory damages

of not less than $500 for each of the negligent violations of the [Telephone

Consumer Protection Act], subject to trebling for knowing and willful violations

thereof,” “punitive damages . . . in the amount of not less than twice and up to

three times his actual damages,” and attorney’s fees.

      Defendants each filed a motion to dismiss the second amended complaint,

arguing that it failed to state a claim under Federal Rule of Civil Procedure

12(b)(6). The district court granted Defendants’ motions to dismiss. The court

first concluded that Plaintiff lacked standing to bring his federal claims.

Accordingly, it dismissed those claims with prejudice. The court then sua sponte

concluded that it lacked diversity jurisdiction over the remaining state-law claims

because “it is clear to this Court that the amount in controversy requirement is not

satisfied.” Although the court noted that it had supplemental jurisdiction over the

state-law claims, it declined to exercise that jurisdiction because discovery had not

yet commenced and the claims would be best resolved by a state court.

Accordingly, the district court dismissed Plaintiff’s state-law claims without

prejudice. This appeal followed.


                                           5
           USCA11 Case: 20-10366          Date Filed: 03/24/2021       Page: 6 of 10



II.    DISCUSSION

       On appeal, Plaintiff does not challenge the district court’s dismissal of his

federal claims or its decision not to exercise supplemental jurisdiction over the

remaining Massachusetts state-law claims. Instead, Plaintiff contends that the

district court erred in determining that the amount-in-controversy requirement was

not satisfied and thus that it lacked original jurisdiction under the diversity

jurisdiction statute, 28 U.S.C. § 1332.1 Plaintiff further argues that the district

court erred in sua sponte dismissing his state-law claims for lack of diversity

jurisdiction without giving him notice and an opportunity to be heard on the

matter. Because the basis for the district court’s conclusion that Plaintiff’s claims

did not satisfy the amount-in-controversy requirement is unclear and the court did

not give the parties an opportunity to weigh in on whether the amount in

controversy exceeded $75,000, we vacate the district court’s dismissal and remand

for further proceedings.

       We review de novo a district court’s dismissal of a complaint for lack of

subject matter jurisdiction. Federated Mut. Ins. Co. v. McKinnon Motors, LLC,

329 F.3d 805, 807 (11th Cir. 2003). The diversity jurisdiction statute grants

original jurisdiction to district courts in cases where the parties are “citizens of



1
  There is no dispute that the parties are diverse for purposes of 28 U.S.C. § 1332. According to
Plaintiff’s pleadings, Plaintiff is a citizen of Massachusetts while Defendants are citizens of
Georgia.
                                                6
          USCA11 Case: 20-10366        Date Filed: 03/24/2021     Page: 7 of 10



different States” and “the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a)(1). Unlike the

supplemental jurisdiction statute, which allows district courts to decline to exercise

jurisdiction over state-law claims if certain conditions are met, 28 U.S.C.

§ 1367(c), exercising jurisdiction under the diversity jurisdiction statute “is not

discretionary,” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 356 (1988).

      “Ordinarily, a plaintiff need only plead an amount sufficient to satisfy the

amount-in-controversy requirement in good faith.” Fastcase, Inc. v. Lawriter,

LLC, 907 F.3d 1335, 1342 (11th Cir. 2018). “The plaintiff’s good-faith pleading

will be second guessed only if it appears to a legal certainty that the claim is really

for less than the jurisdictional amount.” Id. (alteration accepted) (quotation marks

omitted). “However, when the plaintiff pleads an unspecified amount of damages,

[he] bears the burden of proving by a preponderance of the evidence that the claim

on which jurisdiction is based exceeds the jurisdictional minimum.” Id.

      Here, the district court’s assertion that “it is clear to this Court that the

amount in controversy requirement is not satisfied” does not indicate how the court

reached its conclusion. The amount in controversy, however, was indeterminate

because Plaintiff made no effort to quantify his damages. In conclusory fashion,

Plaintiff merely speculated in his pleadings that his damages would “well exceed

$75,000.00” because his actual, compensatory, and special damages “to be


                                            7
         USCA11 Case: 20-10366       Date Filed: 03/24/2021    Page: 8 of 10



determined at trial” would “exceed[] $500,000.00,” and he was entitled to statutory

damages, punitive damages, and attorney’s fees. See Federated Mut., 329 F.3d at

808–09 (holding that the damages the insured might recover for a bad-faith-failure-

to-pay claim were “indeterminate” because the insured “ha[d] not placed any dollar

amount on the various damages it [was] seeking” for that claim, and the insurer’s

speculation that damages would be “well in excess of $75,000” based on damages

awards in other bad-faith cases did not render the amount in controversy

determinate); Fastcase, 907 F.3d at 1339, 1343 (holding that the plaintiff’s

allegation that potential liability “exceeded $75,000” was “a claim for an

indeterminate amount of damages” but that the plaintiff had carried his burden of

showing that the amount-in-controversy requirement was satisfied based on a

liquidated-damages provision). Accordingly, Plaintiff had the burden to prove by a

preponderance of the evidence that the amount in controversy exceeded $75,000.

Fastcase, 907 F.3d at 1342.

      Although “a plaintiff must have ample opportunity to present evidence

bearing on the existence of jurisdiction,” Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1273 (11th Cir. 2000) (quotation marks omitted), the district court gave

Plaintiff no chance to show that his claims exceeded the jurisdictional minimum.

In their motions to dismiss, Defendants did not argue that Plaintiffs claims failed to

satisfy the amount-in-controversy requirement, and the district court dismissed for


                                          8
             USCA11 Case: 20-10366    Date Filed: 03/24/2021    Page: 9 of 10



lack of diversity jurisdiction sua sponte, without allowing Plaintiff to weigh in on

the issue.

      While it may be true that Plaintiff’s allegations regarding emotional distress

and minor monetary loss do not credibly support his contention that he is entitled

to “actual, compensatory, and special damages . . . in an amount exceeding

$500,000.00,” additional analysis is required to determine whether there is more

than $75,000 is in controversy. “The determination of whether the requisite

amount in controversy exists is a federal question; however, state law is relevant to

this determination insofar as it defines the nature and extent of the right plaintiff

seeks to enforce.” Broughton v. Fla. Int’l Underwriters, Inc., 139 F.3d 861, 863

(11th Cir. 1998) (alteration accepted) (quotation marks omitted). On appeal,

Plaintiff argues that juries routinely award more than $75,000 based on lesser

showings of emotional injury, and that he can recover treble damages and

attorney’s fees for each of his claims under the Massachusetts Consumer

Protection Act, Mass. Gen. Laws Ann. ch. 93A. See Boyd v. Homes of Legend,

Inc., 188 F.3d 1294, 1299–1300 (11th Cir. 1999) (looking to state law to determine

whether punitive damages were recoverable and thus could be counted toward the

amount in controversy); see also Federated Mut., 329 F.3d at 808 n.4 (noting that

whether attorneys’ fees count toward the amount in controversy depends upon

whether they are provided for by statute or contract).


                                           9
          USCA11 Case: 20-10366            Date Filed: 03/24/2021        Page: 10 of 10



       Defendant has not responded to these arguments and we decline to address

them here. Instead, following briefing by the parties, the district court should

determine in the first instance whether Plaintiff can show that the amount in

controversy satisfies the jurisdictional minimum. We therefore vacate the district

court’s dismissal and remand for the court to further consider whether diversity

jurisdiction exists over Plaintiff’s state-law claims. See Morrison, 228 F.3d at

1273 (remanding to allow the plaintiffs an opportunity to show that the amount-in-

controversy requirement was satisfied where the issue was first raised on appeal).

III.   CONCLUSION

       We vacate the district court’s dismissal of Plaintiff’s state-law claims and

remand for the court to determine in the first instance whether Plaintiff can prove

by a preponderance of the evidence that the amount in controversy exceeds

$75,000 for purposes of diversity jurisdiction.2

       VACATED and REMANDED.




2
  The district court’s order dismissed Plaintiff’s federal claims with prejudice. A dismissal for
lack of standing, however, is a jurisdictional ruling that is entered without prejudice. Stalley ex
rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008).
Accordingly, on remand, the district court should reenter its dismissal order without prejudice as
to the federal claims. Id. at 1234–35 (affirming the district court’s dismissal for lack of standing
but remanding for the court to dismiss the complaint without prejudice).
                                                 10